DETAILED ACTION
This Office action is in response to the amendment filed on January 17, 2022, entered by the RCE filed on the same date.
Claims 1, 4-8, 11-15, and 18-20 are pending.
Claims 1, 4, 6-8, 12, 13, 15, and 18-20 have been amended.
Claims 2, 3, 9, 10, 16, and 17 have been canceled.
Claims 1, 4-8, 11-15, and 18-20 are allowed and will be renumbered as 1-14 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 17, 2022 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Tomas A. Prieto (Reg. No. 60,675) on January 26, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 01/17/2022), please amend Claims 1, 4, 6-8, 12, 13, 15, and 18-20 as follows:

1. (Currently Amended) A method, comprising:
storing, on an immutable memory, a first separately compiled portion of an operating system, wherein the first separately compiled portion of the operating system comprises:
a first operating system section comprising a patch hook comprising a patch lookup table address and associated with a first index value; and
a second operating system section comprising the patch hook and associated with a second index value;
the mutable memory, a second separately compiled portion of the operating system, wherein the second separately compiled portion of the operating system comprises a patch lookup table at the patch lookup table address, wherein the first separately compiled portion of the operating system and the second separately compiled portion of the operating system are linked to form the operating system, wherein the patch lookup table comprises a plurality of index locations for storing a plurality of patch addresses, and wherein the plurality of index locations of the patch lookup table are separated to increase [[the]] a Hamming distance between a first index location and a second index location of the plurality of index locations of the patch lookup table to at least two;
making a determination that a change is required in the first operating system section of the first separately compiled portion of the operating system;
updating, based on the determination, the second separately compiled portion of the operating system to include a first patch for the first operating system section of the first separately compiled portion of the operating system at a first patch address;
updating the patch lookup table to include the first patch address at an index location corresponding to the first index value;
executing, before executing the first operating system section of the first separately compiled portion of the operating system, the patch hook associated with the first index value to determine that the first patch is at the first patch address; and
executing the first patch instead of the first operating system section of the first separately compiled portion of the operating system.

2. (Canceled)

3. (Canceled)

4. (Currently Amended) The method of claim 1, further comprising encrypting the first separately compiled portion of the operating system.

5. (Original) The method of claim 1, further comprising, before executing the first patch, validating a checksum of the patch lookup table.

6. (Currently Amended) The method of claim 1, wherein the first patch comprises a callback comprising a first pointer to a third operating system section of the first separately compiled portion of the operating system.

7. (Currently Amended) The method of claim 1, wherein the first operating system section of the first separately compiled portion of the operating system comprises a single function of a programming language.

8. (Currently Amended) A system, comprising:
a processor;
an immutable memory operatively connected to [[a]] the processor and comprising a first separately compiled portion of an operating system, wherein the first separately compiled portion of the operating system comprises:

a second operating system section comprising the patch hook and associated with a second index value; and
a mutable memory operatively connected to the processor and comprising a second separately compiled portion of the operating system, wherein the second separately compiled portion of the operating system comprises:
a patch lookup table at the patch lookup table address, , and wherein the plurality of index locations of the patch lookup table are separated to increase [[the]] a Hamming distance between a first index location and a second index location of the plurality of index locations of the patch lookup table to at least two; and
a first patch at [[the]] a first patch address, wherein the first separately compiled portion of the operating system and the second separately compiled portion of the operating system are linked to form the operating system; and
wherein the processor[[,]] is configured to:
make a determination that a change is required in the first operating system section of the first separately compiled portion of the operating system;
update, based on the determination, the second separately compiled portion of the operating system to include the first patch for the first operating system section of the first separately compiled portion of the operating system at the first patch address;
update the patch lookup table to include the first patch address at an index location corresponding to the first index value;
execute, before executing the first operating system section of the first separately compiled portion of the operating system, the patch hook associated with the first index value to determine that the first patch is at the first patch address; and
execute the first patch instead of the first operating system section of the first separately compiled portion of the operating system.

9. (Canceled)

10. (Canceled)

11. (Original) The system of claim 8, wherein the processor is further configured to, before executing the first patch, validate a checksum of the patch lookup table.

12. (Currently Amended) The system of claim 8, wherein the first patch comprises a callback comprising a first pointer to a third operating system section of the first separately compiled portion of the operating system.

13. (Currently Amended) The system of claim 8, wherein the first operating system section of the first separately compiled portion of the operating system comprises a single function of a programming language.



15. (Currently Amended) A non-transitory computer readable medium storing instructions that, when executed by a processor, perform a method comprising:
storing, on an immutable memory, a first separately compiled portion of an operating system, wherein the first separately compiled portion of the operating system comprises:
a first operating system section comprising a patch hook comprising a patch lookup table address and associated with a first index value; and
a second operating system section comprising the patch hook and associated with a second index value;
storing, on a mutable memory, a second separately compiled portion of the operating system, wherein the second separately compiled portion of the operating system comprises a patch lookup table at the patch lookup table address, wherein the first separately compiled portion of the operating system and the second separately compiled portion of the operating system are linked to form the operating system, wherein the patch lookup table comprises a plurality of index locations for storing a plurality of patch addresses, and wherein the plurality of index locations of the patch lookup table are separated to increase [[the]] a Hamming distance between a first index location and a second index location of the plurality of index locations of the patch lookup table to at least two;
making a determination that a change is required in the first operating system section of the first separately compiled portion of the operating system;
of the operating system to include a first patch for the first operating system section of the first separately compiled portion of the operating system at a first patch address;
updating the patch lookup table to include the first patch address at an index location corresponding to the first index value;
executing, before executing the first operating system section of the first separately compiled portion of the operating system, the patch hook associated with the first index value to determine that the first patch is at the first patch address; and
executing the first patch instead of the first operating system section of the first separately compiled portion of the operating system.

16. (Canceled)

17. (Canceled)

18. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the instructions of the method further comprises encrypting the first separately compiled portion of the operating system.

19. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the first patch comprises a callback comprising a first pointer to a third operating system section of the first separately compiled portion of the operating system.

of the first separately compiled portion of the operating system comprises a single function of a programming language.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the patch lookup table comprises a plurality of index locations for storing a plurality of patch addresses, and wherein the plurality of index locations of the patch lookup table are separated to increase a Hamming distance between a first index location and a second index location of the plurality of index locations of the patch lookup table to at least two” as recited in independent Claims 1, 8, and 15.
The closest cited prior art, the combination of US 2010/0107149 (hereinafter “Hsu”), US 4,831,517 (hereinafter “Crouse”), and US 2007/0113067 (hereinafter “Oh”), teaches patching a firmware function by a patch function. However, the combination of Hsu, Crouse, and Oh fails to teach “wherein the patch lookup table comprises a plurality of index locations for storing a plurality of patch addresses, and wherein the plurality of index locations of the patch lookup table are separated to increase a Hamming distance between a first index location and a second index location of the plurality of index locations of the patch lookup table to at least two” as recited in independent Claims 1, 8, and 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2007/0198787 (hereinafter “Jessani”) discloses patching ROM code in a digital data processing system.
US 2010/0250908 (hereinafter “Amann”) discloses replacing a computer program with a replacement version concurrently with its execution by a first instance of an operating system in a computer system are provided.
US 2016/0019036 (hereinafter “Bar-Or”) discloses generating a ROM patch and for using the ROM patch.
US 2016/0019054 (hereinafter “Bar-Or”) discloses generating a ROM patch and for using the ROM patch.
US 2017/0039056 (hereinafter “Ninos”) discloses a memory patching circuit.
US 2017/0090909 (hereinafter “Guo”) discloses securely writing patch code to a memory of a system-on-chip (SoC).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191